Citation Nr: 1820081	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to treatment for lung cancer. 

2.  Entitlement to an increased disability rating for residuals of lung cancer, including two surgical scars of the left posterior thorax, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2017, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  The law requires that a VLJ who conducts a hearing must participate in any decision made on appeal.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.7007 (2017).  Therefore, as the VLJ who conducted the hearing was no longer employed by the Board, Veteran was notified in January 2018 that he had the right to testify at another hearing.  See 38 C.F.R. § 20.717 (2017).  In correspondence received in February 2018, the Veteran declined the opportunity to appear at a second hearing.

Finally, the Board notes that the Veteran's claim for an increased rating for residuals of lung cancer was originally characterized as encompassing two surgical scars and no other such residual.  However, as will be explained infra, the Board has found that the Veteran's lung cancer residuals also include COPD.  Thus, the issue has been recharacterized as such on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issue of entitlement to service connection for erectile dysfunction is addressed below.  The issue of an increased rating for residuals of lung cancer, including two surgical scars of the left posterior thorax and COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will inform the Veteran when further action, on his part, is necessary.  


FINDING OF FACT

The Veteran's erectile dysfunction was not caused by service-connected residuals of lung cancer.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.  §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested erectile dysfunction during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to an erectile disorder and a March 1971 separation examination report notes that clinical evaluation of the genitourinary system was normal.  Rather, the Veteran has claimed throughout his appeal that his erectile dysfunction is secondary to his service-connected residuals of lung cancer.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Specifically, the Veteran asserts that the disability did not manifest until he was treated for cancer, and that it continued after the treatment was concluded.

The Veteran's record contains private treatment records showing a diagnosis of erectile dysfunction and the use of medication for its treatment.  None of the private records address the etiology of the condition. 

In June 2014, in relation to his claim, the Veteran underwent a VA examination.  At that time, the examiner confirmed the diagnosis of erectile dysfunction.  The Veteran was taking continuous medication for the condition.  On the question of etiology, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was due to or the result of his service-connected residuals of lung cancer.  In support of this conclusion, she noted that short-term, non-permanent sexual dysfunction was common during chemotherapy due to side effects such as fatigue and nausea.  However, chemotherapy does not cause long-term or permanent erectile dysfunction.  The examiner quoted studies from the Mayo Clinic and the National Center for Biotechnology Information which noted that chemotherapy caused a loss of libido and erection difficulty, and that middle-aged and elderly men are at high risks for impotence.  The examiner noted that the Veteran's cancer treatment occurred in 2007 and in 2009, his testosterone ranges were normal.  She noted the Veteran's long history of hypertension and its treatment with various antihypertensive medications which were associated with erectile side effects.  The examiner concluded that it was most likely that the Veteran's hypertension was the cause of his erectile dysfunction.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  The Board assigns great probative weight to the June 2014 opinion, as it contains not only a clear conclusion with detailed supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's lay assertions and arguments concerning the origin of his erectile dysfunction in her well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record.

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  In multiple statements to VA, as well as in his October 2017 testimony before the Board, the Veteran asserted that because he did not develop erectile dysfunction until he was treated for cancer, the treatment caused the disability.  To the extent the Veteran contends that his disability began at the time of his treatment, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose a link between the two.  The etiology of erectile dysfunction is not readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  The June 2014 VA examiner did precisely that when she determined in her detailed examination report that the Veteran's erectile dysfunction was caused by his hypertension, and not his cancer treatment.  Without proper medical training, the Veteran is not competent to opine as to the origin of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction developed as a result of his service-connected lung cancer residuals.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection must be denied.  See 38 U.S.C. § 5107 (b) (2012); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for erectile dysfunction, to include as due to treatment for lung cancer, is denied. 


REMAND

The Veteran has asserted throughout the appeal period that his diagnosed COPD was a residual of his lung cancer and, as such, should be included in an evaluation of his disability. 

In August 2012, in connection with his claim for service connection, the Veteran underwent a VA examination.  At that time, a diagnosis of COPD was confirmed.  On the question of nexus, the VA examiner concluded that the Veteran's COPD was not related to his military service.  She provided no rationale for this conclusion.

In June 2014, the Veteran again underwent a VA respiratory examination.  On the question of a relationship between COPD and lung cancer surgery, the examiner concluded that it was less likely than not that the Veteran's COPD was caused by his lung lobectomy.  In support of this conclusion, he cited a study which showed that a lobectomy was well tolerated, even in patients with known obstruction such as COPD.  He determined that the Veteran's smoking was the cause of his COPD.

In a November 2017 private opinion, Dr. H.D.N., the Veteran's physician, opined that the Veteran's COPD was due to the surgery for his lung cancer.  In support of this conclusion, the doctor noted that the Veteran had not smoked for many years prior to the surgery, and that the symptoms did not start until after the surgery.  As there was no parenchymal process to account for the symptoms, they were due to the lung cancer surgery. 

In weighing the probative weight of the opinions of record, the Board affords no such weight to the August 2012 examination report, which lacked a rationale for its conclusion.  See Nieves-Rodriguez, supra; Stefl, supra.  By contrast, the June 2014 and November 2017 opinions are afforded equal probative weight, as both examiners considered the relevant evidence of record and offered an opinion with a supporting rationale.  The Board finds that the opinions are each sufficient concerning the question of etiology, and thus the evidence regarding whether the Veteran's COPD is related to his lung cancer residuals is in relative equipoise.  38 C.F.R. § 4.3; Gilbert, supra.  Therefore, as noted in the Introduction, the Board has recharacterized the Veteran's disability to include COPD. 

However, the Board notes that the record as it stands is incomplete for purposes of rating the Veteran's lung cancer residuals, to include COPD.  In an October 2017 private medical record, Dr. H.D.N. relayed the results of multiple lung function tests, dated in 2012, 2013 and 2014.  Dr. H.D.N. indicated that the Veteran's lung function had been gradually deteriorating, and was worsening.  

Therefore, as the most recent evaluation of the Veteran's lung function is nearly 4 years old, and there is evidence that a service-connected disability has worsened since the last VA examination, the Board finds that a new examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate examination for a report on the current severity of the residuals of his lung cancer, to include two surgical scars of the left posterior thorax, and COPD.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


